DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Levy (Reg. No. 55,378) on 30MAR2020.
The application claims, submitted on 21FEB2021, have been amended as follows: 
[A] Claim 1:Line 19 – count of a number of blocks;
[B] Claim 1:Line 21 – count of a number of blocks;
[C] Claim 1:Line 23 – indicates a count of a;
[D] Claim 1:Line 24 – output data provided by a compress operation;
[E] Claim 3:Line 4 – each compress operation request;
[F] Claim 4:Line 4 – each decompress operation request;
[G] Claim 5:Line 5 – consumed by compress operations;
[H] Claim 6:Line 3 – consumed by decompress operations;
[J] Claim 7:Line 3 – output data provided by compress operations;
[K] Claim 8:Line 3 –  output data provided by decompress operations;
[L] Claim 12:Line 23 – count of a number of blocks;
[M] Claim 12:Line 25 – count of a number of blocks;
[N] Claim 12:Line 27 – indicates a count of a;
[P] Claim 12:Line 28 – output data provided by a compress operation;
[Q] Claim 12:Line 33 – and the;
[R] Claim 13:Line 3 – each compress operation;
[S] Claim 14:Line 3 – each decompress operation;
[T] Claim 15:Line 5 –  consumed by compress operations;
[U] Claim 16:Line 3 – consumed by decompress operations;
[V] Claim 17:Line 3 – output data provided by compress operations;
[W] Claim 18:Line 3 – output data provided by decompress operations;
[X] Claim 19:Line 23 – count of a number of blocks;
[Y] Claim 19:Line 25 – count of a number of blocks;
[Z] Claim 19:Line 27 – indicates a count of a;
[a] Claim 19:Line 28 – output data provided by a compress operation;
[b] Claim 19:Line 33 – and the;
[c] Claim 21:Line 26 – count of a number of blocks;
[d] Claim 21:Line 28 – count of a number of blocks;
[e] Claim 21:Line 30 – indicates a count of a;
[f] Claim 21:Line 31 – output data provided by a compress operation;
[g] Claim 21:Line 36 – and the;
[h] Claim 23:Line 27 – count of a number of blocks;
[j] Claim 23:Line 29 – count of a number of blocks;
[k] Claim 23:Line 31 – indicates a count of a;
[m] Claim 23:Line 32 – output data provided by a compress operation;
[n] Claim 23:Line 37 – and the;
[p] Claim 25:Line 3 – compress operation request;
[q] Claim 25:Line 5 – decompress operation request.

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses mechanisms for tracking resource utilization of storage facilities via command response blocks (see, e.g., Driever et al.) and further discloses specific elements and structures of a command response block used when tracking of compression related facilities (see, e.g., NPL:MVS System Management Facilities Version 2 Release 2).  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific storage resource tracking details wherein the compress-operation counter, the decompress-operation counter, the compress-operation-input-data counter, the decompress-operation-input-data counter and the compress-operation-output-data counter are provided sequentially in last five fields of an extended asynchronous data mover (EADM) facility, and the EADM facility comprises start subchannel (SSCH) and sample counts in sequential first two fields and a function pending time in a field interposed between the sample count field and the field in which the compress operation counter is provided, as are now included in all the  in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Gary W. Cygiel/           Primary Examiner, Art Unit 2137